UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6123



BERNARD M. BAKER,

                                                Petitioner -   Appellant,

             versus


GENE M. JOHNSON, Director        of   the   Virginia
Department of Corrections,

                                                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-492-2)


Submitted:    March 20, 2003                    Decided:   March 31, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bernard K. Baker, Appellant Pro Se. Richard Carson Vorhis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Bernard M. Baker, a state prisoner, seeks to appeal the

district   court’s      order    accepting     the     recommendation        of    the

magistrate judge construing Baker’s petition as arising under 28

U.S.C. § 2241 (2000), and denying relief.               We have independently

reviewed   the   record    and    conclude     that    Baker   has     not    made   a

substantial showing of the denial of a constitutional right.                       See

Miller-El v. Cockrell,            U.S.       , 2003 WL 431659, at *10 (U.S.

Feb. 25, 2003) (No. 01-7662).         Accordingly, we deny a certificate

of appealability, deny the motion for leave to proceed in forma

pauperis, and dismiss the appeal.            See 28 U.S.C. § 2253(c) (2000).

We   dispense    with   oral     argument    because    the    facts    and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                         DISMISSED




                                         2